AMENDING AGREEMENT TO THE ASSET PURCHASE AGREEMENT

THIS AGREEMENT made the 30th day of May, 2008.

BETWEEN:   Cybermesh International Corp., a Nevada corporation with a  
registered office at #200-245 East Liberty Street Reno, Nevada, USA 89501     
(herein called the "Acquirer")  
                                                 OF THE FIRST PART AND:   Cyber
Mesh Systems Inc., a British Columbia Corporation, with offices located at
#302-3602 Gilmore Way, Burnaby, British Columbia, Canada   (herein called the
"Company")                                                         OF THE SECOND
PART AND:   Marc Santos, #305 8828 Hudson Street, Vancouver, British Columbia,
Canada, V6P 4N2 and David Holmes of #1008 – 1007   Cambie Street, Vancouver,
British Columbia, Canada, V6B 3EA   (collectively, the "Principals")  
                                                    OF THE THIRD PART


WHEREAS the Acquirer, the Company and the Principals entered into an Asset
Purchase Agreement (the "Agreement") dated February 28, 2008;

AND WHEREAS the Acquirer, the Company and the Principals have agreed to extend
the closing date of the Agreement to June 6, 2008;

AND WHEREAS the parties desire to amend the Agreement in respect of the
foregoing;

THEREFORE in consideration of the premises and mutual covenants and agreements
herein contained, and for other good and valuable consideration, the parties
hereto agree as follows:

1.      All capitalized terms not otherwise defined herein shall have the
meanings set out in the Agreement.  



{WLMLAW W0002162.DOC}A/079890003/53984.1



--------------------------------------------------------------------------------



- 2 -



2.      Section 1.11 of the Agreement is amended by deleting the words “May 30,
2008” and inserting the words “June 6, 2008”.   3.      The parties further
agree that the intent and the wording of the Agreement be and is hereby amended
for such additional changes as may be necessary or incidental in order to give
effect to the foregoing agreement between the parties.   4.      Except as
hereby amended, the Agreement shall remain unamended and in full force and
effect.   5.      This Agreement shall enure to the benefit of and be binding
upon the parties hereto and their respective successors and permitted assigns.  
6.      This Agreement shall be construed and interpreted in accordance with the
laws of the State of Nevada.  

IN WITNESS WHEREOF the parties have properly executed this Agreement as of the
day and year first above written.

CYBERMESH INTERNATIONAL CORP.        CYBER MESH SYSTEMS INC.     per: × Dudley
Delapenha                                                                
                  per:  × Marc
Santos                                                               
        Authorized Signatory                      Authorized Signatory        
SIGNED, SEALED AND DELIVERED ) by Marc Santos in the presence of: )   ) × Marc
Santos                                                                                             
)           × Marc
Santos                                                             Name
)        MARC SANTOS   )
                                                                                         
) Address )   )
                                                                  
                      ) Occupation ) SIGNED, SEALED AND DELIVERED ) by David
Holmes in the presence of: )   ) × David
Holmes                                                                                       
)           × David
Holmes                                                            Name
)        DAVID HOLMES   )
                                                                                       
) Address )   )
                                                                                         
) Occupation )


{WLMLAW W0002162.DOC}A/079890003/53984.1

--------------------------------------------------------------------------------